DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments, below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments, below.
13. A method for producing an acoustic impedance model geometry adaptively modified along the length of a logged well (abstract; mathematical concepts; mathematical calculations) based upon three-dimensional density data from an x-ray cement density logging tool (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity) to create an adaptive three-dimensional geometry used to populate a geometrically accurate acoustic impedance model for the benefit of an acoustic-based or ultrasound-based data inversion (abstract; mathematical concepts; mathematical calculations), the method comprising:
(abstract; mathematical concepts; mathematical calculations); 
converting three-dimensional geometry into a three-dimensional acoustic impedance model (abstract; mathematical concepts; mathematical calculations); and
processing acoustic data using said three-dimensional acoustic impedance model to produce a data log (abstract; mathematical concepts; mathematical calculations).

14. The method of claim 13, wherein said method further comprises processing ultrasound or acoustic data from a borehole logging tool (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
15. The method of claim 13, further comprising processing x-ray data from a borehole logging tool (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
16. The method of claim 13, wherein said method further comprises the processing of neutron porosity data from a borehole logging tool to improve the accuracy of x-ray data from a borehole logging tool (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
17. The method for borehole logging tool data of claim 13, wherein said borehole tool is a wireline-based tool (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality).
18. The method for borehole logging tool data of claim 13, wherein said borehole tool is a logging-while-drilling-based tool (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (2014/0052376).
Regarding claim 13, Guo discloses a method for producing an acoustic impedance model geometry adaptively modified along the length of a logged well based upon three-dimensional density data from an x-ray cement density logging tool to create an adaptive three-dimensional geometry used to populate a geometrically accurate acoustic impedance model for the benefit of an acoustic-based or ultrasound-based data inversion (Examiner considers this to recite non-limiting intended use; in the event Applicant disagrees, see paragraphs 36-39 and 42), the method comprising:
converting three-dimensional x-ray density data into a three-dimensional geometry (“well bore model”; produced at steps 51 and 53; see figure 5; and paragraphs 37-38); 
converting three-dimensional geometry into a three-dimensional acoustic impedance model (“acoustic forward model”, either initially or after some number of iterations; made at step 54 or steps 52-56; see figure 5; and paragraphs 37-38); and
processing acoustic data using said three-dimensional acoustic impedance model to produce a data log (“final log” or “cement bond interpretation”, produced at steps 57, 60; figure 5; paragraph 39).
(see paragraphs 39-40).
Regarding claim 17, Guo discloses the method for borehole logging tool data of claim 13, wherein said borehole tool is a wireline-based tool (see paragraphs 39-40).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2014/0052376) in view of Kasten et al. (2019/0049622).
Regarding claims 15-16 see the foregoing rejection of claim 13, for limitations recited therein.
Regarding claim 15, Guo discloses the method of claim 13, further comprising processing neutron density data from a borehole logging tool (paragraphs 37-38).

Kasten disclose acquire and process x-ray data from a borehole logging tool (paragraphs 22, 29).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to modify the invention of Guo et al. such that the method comprised processing x-ray data from a borehole logging tool, similarly to the invention of Kasten et al., in order to provide improved wellbore inspection, as suggested by Kasten et al. (see paragraph 22).

Regarding claim 16, Guo et al. disclose the method of claim 13, wherein said method further comprised processing neutron density data from a borehole logging tool (see paragraphs 37-38)  ... .
Guo does not disclose said method comprising processing of neutron porosity data from a borehole logging tool to improve the accuracy of x-ray data from a borehole logging tool.  
Kasten et al. disclose processing of neutron porosity data from a borehole logging tool to improve the accuracy of x-ray data from a borehole logging tool (see paragraphs 22-23 and 29).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to modify the invention of Guo et al. such that the method included the processing of neutron porosity data from a borehole logging tool to improve the accuracy of x-ray data from a borehole logging tool, similarly to the invention of Kasten et al., in order to provide improved wellbore inspection, as suggested by Kasten et al. (see paragraph 22).




18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2014/0052376) in view of Inanc et al. (2013/0020479)
See the foregoing rejection of claim 13, for limitations recited therein. 
Regarding claim 18, Guo et al. do not disclose the method for borehole logging tool data of claim 13, wherein said borehole tool is a logging-while-drilling-based tool.  
Inanc et al. disclose a borehole tool being a logging-while-drilling-based tool (see paragraph 14).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to modify the invention of Guo et al. such that the borehole tool were a logging-while-drilling-based tool, similarly to the invention of Inanc et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.


Response to Arguments
Applicant’s arguments, see remarks, filed 2/19/21, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn.  The previous rejection is moot, because the original claims have been cancelled.  Moreover, the new claims do not repeat the defects of the original ones.
Applicant’s arguments, see remarks, filed 2/19/21, with respect to the 101 rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 101. The previous rejection is moot, because the original claims have been cancelled.  However, the new claims do not recite patent-eligible subject matter, either, for reasons set forth above.
art rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made based on the same references.  The previous rejections are moot, because the original claims have been cancelled.  However, the new claims are also met by this, for reasons set forth above, in the 102 and 103 rejections.  Applicant argues that the new claims are not met by the art, based on limitations recited in the preamble of claim 13.  However, these recite a non-limiting intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852